MATTER OF B—
In DEPORTATION Pr0000dings

A-5731074
Dooidod 51, Board Docembrr 31, 1935

Crime involving moral turpitude—"Single scheme" not present where all of
the separate criminal acts were performed pursuant to over-all scheme to
embezzle funds.
(1) Single scheme of criminal misconduct is not established where respondent
was convicted on separate counts of an indictment for passing forged checks
on two different occasions (August 1 and August 10, 1957) notwithstanding
general criminal intent to defraud victims so long as trust funds remained
available to respondent.
(2) The same conclusion is reached in respect to respondent's conviction on
separate sounfs of an indictment for larceny by trust committed at different
times (1995 and 1957) despite continuing over-all plan to embezzle funds
entrusted to respondent by the members of a partnership.

CHARGEs
Order: Act of 1952—Section 241 (a) (5) [8 U.S.C. 1251(a) (5)1—Willful and
unexcusable failure to his alien address report.
Act of 1952—Section 241(a) (4) [8 U.S.C. 1251(a) (4)1—Convicted
aster entry of two crime, Invulviu, wolal turpitude: not urIoing
out of a single scheme of criminal misconduct—larceny after trust,
and uttering and passing forged check.
BEFORE THE BOARD

Discussion: This is an appeal from the order of the special inquiry officer requiring respondent's deportation upon the grounds
stated above. The appeal will be dismissed.
Respondent, a 51-year-old divorced female, was born in China
and is it national of Great Britain. She was admitted to the United
States for permanent residence on July 11, 1920. She alleges that
she was outside the United States in 1935 with her husband, a
United States citizen, who was employed in the Canal Zone by
this government, and that she had a reentry permit when she returned.
The criminal grounds of deportation are based upon the fact
that after her last entry, the respondent was convicted of crimes
involving moral turpitude. The issue is whether these convictions
928

were based on offenses "arising out of a single scheme of criminal
misconduct." We hold that a single scheme did not exist.
Respondent was convicted in De Kalb County Superior Court,
Georgia, for larceny by trust (2 counts) and pawing a forged
check (2 counts). A grand jury sitting in the December 1957
term of the Superior Court, De Kalb County, Georgia, handed
down two indictments concerning the respondent. Indictment No.
7022, in two counts charged the respondent with larceny after trust.
The first count charged that on August 3, 1955, and other unspecified times frnrn January 1955 to December 1956, the respondent had
converted to her own use money which she had been given by a
partnership of 3 doctors for the use of the partnership. The sum
involved was over a hundred-thousand dollars. The second count
charged her with the same crime committed on June 28, 1957,
and other unspecified times from January 1, 1957, to July 31,
1957, and involved over fifty-thousand dollars. The money described
in the second count was the property of the partnership consisting
of the same three doctors and a fourth doctor. This partnership
used the name "The Decatur Clinic." Respondent was first tried on
indictment 7022. She entered a plea of not guilty but was found
guilty. On February 10, 1958, she was sentenced to 5 years on
each count, the sentence to be served concurrently.'
I Larceny by trust occurs when one entrusted by another with property of
the other to be used for the benefit of the other takes it with intent to steal.
If larceny of an aggregate amount over a period of time is charged, it is not
necessary to prove the theft of the whole amount charged (Hagood v. State,
5 Ga. Ap. 80, 62 S.E. 641). The State is permitted to give evidence showing
the larceny of the full amount or part thereof at any time within the period
of the statute of limitations. (There is no indication that the government
relied upon acts committed on dates other than those set forth in the indictment.) Only one judgment can be given on such an indictment, and the
judgment of conviction will enable the convicted person to enter a plea of
autrefois convict in bar of a subsequent charge of larceny of either the full
amount or any part thereof, irrespective of what evidence was introduced to
obtain the conviction. If a judgment of acquittal is entered, the plea of
autrefois acquit would be available (Lewis v. State, 82 Ga. Ap. 280, (i0 S.E.
2d 663). If, however, the State set forth a series of conversions on designated
dates and stated that the dates were of importance, convictions for larceny of
trust could be obtained as to each date and separate punishment could be
imposed on each count. (See Martin v. State. 73 Ga. Ap. 573, 37 SM. 24 411.)
In the inotant onto, tho data tun,: not rnsde n mntprthl element The ennvi elion obtained on the first count would bar any further conviction for larceny
by trust based on any act occurring in the period specified. The conviction
on the second count was apparently possible only because in the eyes of the
law the money taken belonged to an entirely different entity. However, it
would appear that the conduct described in count two was merely a continuation in the new partnership, of the unlawful course of action respondent
had begun when employed by the original partnership.
237

Indictment No. 7023 charged the respondent with fraudulently
passing a forged check on 2 occasions. Count 1 charged that she
had drawn check No. 803 on The Decatur Clinic payable Lu C
in the sum of $65.69. The check was dated July 15, 1957,
C
and was passed on August 1, 1957. Count 2 charged the passing
of forged check No. 806 drawn upon the same bank and same
account. The check was also dated July 15, 1957, but was passed on
August 10, 1957. It was payable to and was in the
cum of $92.62. On the same day nn which she was sentenced on
the larceny counts she entered a plea of guilty to both counts in
indictment 7023 for passing forged checks, and on the same date
received a sentence of from 2 to 5 years on each count concurrently,
the sentences to run concurrently with those imposed on indictment
7022.
If convictions arise out of a single scheme, the law prevents
their use for deportation purposes where proceedings are brought
on the ground that the alien had been twice convicted [section
241(a) (4), Immigration and Nationality Act; 8 U.S.C. 1251(a)
(4)]. The problem of interpreting the phrase "single scheme" has

been before us since the passage of the Immigration and Nationality
Act of 1952 in which it appeared for the first time. The problem of
intorprotatinn is particularly difficult in a case such as this which
involves continuing criminal misconduct. The pull of logic is to
find a "single scheme" because there exists a planned scheme of
crime involving the same criminal and victim. However, viewed
with the insights gained from immigration history, we have found
that Congress could not have intended that the words be given
such a meaning, but rather that Congress intended to continue the
protection which existed against. Lhe deportation of an alien who
had been twice convicted for what was essentially ane act.
Before the Immigration and Nationality Act, there existed this
safeguard against the deportation of an alien who had been convicted of two offences arising out of one act or transaction; one act
resulting in two convictions could not result in deportation. To
make the alien deportable, he had to commit one crime for which
he was convicted, and sentenced, confined, and then, despite the
judicial deterrent, he again had to commit a crime for which he
was convicted, sentenced, and confined. In the Immigration and
Nationality Act, Congress removed the necessity for the intervening
judicial action, and the necessity for the confinement. Had nothing
further been said, a question would have existed as to whether two
convictions arising from the commission of one act or episode should
serve as a ground of deportation. By the use of the term "single
scheme" Congress indicated that it still desired to retain the protection against the deportation of the alien whose conviction arose
238

out of one episode. The difficult question was whether Congress
intended the protection to extend strictly to the situation where there
was only one act affecting one person (counterfeiting and possession
of counterfeit money) or whether Congress intended to protect the

alien who had committed several acts, which, factually viewed,
were in essence one act or episode (assault on home owner and burglary). We decided in favor of the broader construction because
of the nature of deportation proceedings and the injunction of the
courts to interpret the law in favor of the alien if a doubt existed.
Therefore, we have found the existence of a single scheme in any
situation in which essentially one episode existed (Matter of ,1—,
, 6 I. & N. Dec. 167; Matter of
6 I. & N. Dec. 382; Matter of Z
0
, 7 I. & N. Dee. 539). We have found a number of situations
which fit this description. Following are categories in which we find
one episode or single scheme to exist :
(1) Where there is in fact one physical act affecting one person (counterfeiting and possession of counterfeit money; laceny and unlawfully receiving
stolen goods, etc.), the law looks upon the same act from two viewpoints.
(2) Where there are a series of similar acts which occurred at "one time."
(A, B, & C are robbed by the alien at the same time ; A & B are indecently
Klugle seneme if the alien robs A and after
mama at tne same time. It is mn
completing this crime and escaping, shortly thereafter robs B in a separate
episode of crime.)
(3) Where the acts occur within a comparatively short time of each other,
involve ins same parties, and the nest net vr acts are umutultten for the pun
pose of making possible the specific criminal objective accomplished by the
last of the criminal acts (assault on home owner and robbery of his house).
It is not a single scheme if the first acts are meaningful in and of themselves
in that they have no relation to the completion of the second act which would
have happened whether or not the first had taken place (submitting fraudulent
bills for painting to the same person over a period of time; sale of illegal
liquor to A on occasions two weeks apart). Intent to make a living by criminality does not make the separate unrelated acts a singie scneme.

We shall now attempt to apply the rules to the convictions for
passing forged checks on August 1, 1957, and on August 10, 1957.
The situation does not fit any of the categories we have set forth.
The third category which is the closest one, does not apply because
each act of passing is meaningful in and of itself. There is no
relation between the commission of the first act and the second.
The second passing could have taken place whether or not the first
passing had been performed. Nor does the passing of the two
checks impress itself as being in other respects essentially the same
criminal episode. The criminal purpose to pass the forged check
described in count 1 had no relation to the specific criminal purpose to pass the check described in count 2. The existence of a
general criminal intent to rob and rob as long as funds remained
winch could be reached, did not make a single scheme of what is
in fact two separate unrelated acts. In situations similar to that
239

found in indictment 7023 where there was a continuing plan to
commit similar actions on different occasions, but separate unrelated acts were performed, we have held that a single eshemo dove
not result (Matter of Z, 6 I. & N. Dec. 167). These convictions
alone would support the order of deportation.
The larceny convictions resulted from acts one of which occurred
on August 3, 1955, and the other on June 28, 1957. Here again, the
situation falls into no category although the third category is the
closest. Thorn is no evidence that the criminal act which was
planned and performed in 1955 was necessary to the accomplishment
of the criminal act planned and performed in 1957. Each act is
meaningful standing alone. The second act could have been performed even though the first never existed. (The time which
elapsed between the two acts, the fact that two different partnerships were involved, and the rule that under an indictment worded
such as is the one involved here, there can be only one conviction
for larceny by trust arising out of the continuing course of conduct involving the same parties, make it clear that the second conviction was not for the doing of an act which had for its end the
achievement of the specific criminal purpose which was described in
the first count.) A single scheme is not present and the convictions
for larceny by trust would by themselves satisfy the requirement of
the law concerning two convictions for crimes involving moral
turpitude not arising out of a single scheme.
The convictions for larceny or the convictions for passing would
by themselves support an order of deportation. May the conviction
for larceny be used with one for passing? We think it can. If a
conviction for passing had been based on the same act which served
as the basis for a larceny conviction, are would hold that both convictions arose out of a single scheme. It would not appear that
such convictions are possible in Georgia (See, Harris v. State, 193
Ga. 109, 17 S.E. 2d 573; Haden v. State, 196 Ga. 850, 28 S.E. 2d
71). However, we do not rely upon such a belief. This record
does not show that identical transactions were relied upon to obtain convictions for larceny and for passing. The indictments for
larceny specify different days than do the indictments for passing.
The respondent doesn't allege that proof of unlawful acts varied
from those charged in the indictments. Thus, even looking upon
the passing of the forged checks as a step in the plan to einbevrie or
commit larceny by fraud, we find that the unlawful acts of passing
are separate and independent from those of larceny. Whatever
may have been the general purpose of the respondent in passing
the checks, the passing was not necessary to complete the specific
criminal purpose set forth in the larceny counts. The convictions
for larceny may, therefore, be used with those for passing as the
basis for deportation.
240

The failure to register is established. Respondent's explanation of
the circumstances surrounding her alleged registration and her failure to register in previous years is difficult to accept. We believe

the first charge

is sustained. Ws find no prejudicial error corn

mated in the conduct of the hearing or in the receipt of evidence.
Order: It is ordered that the appeal be and the same is hereby
dismissed.

241

